DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION 
2.	This application claims the priority benefit of U.S. provisional application serial no. 62/906,732, filed on September 27, 2019. The entirety of the above-mentioned patent application is hereby incorporated by reference herein and made a part of this specification.

              Allowable Subject Matter
3.  	Claims 1-5, 7-8, 10-22 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-5, 7, the prior art failed to disclose or reasonably suggest forming a conductive material in the opening; removing the patterned mask layer to expose a portion of the seed layer; and removing the portion of the seed layer by using an etching solution comprising a protective agent, thereby forming the conductive feature, wherein the protective agent has multiple active sites to adsorb on the conductive material, wherein during the removing the portion of the seed layer, an etch rate of the conductive material is less than an etch rate of the seed layer. 

6. 	Regarding Claims 8-13, the prior art failed to disclose or reasonably suggest forming a conductive material in the via opening; removing the patterned mask layer to exposing a portion of the seed layer; and removing the portion of the seed layer and forming a [[protective]] protection layer on a surface and sidewalls of the conductive material by using an etching solution, thereby forming a conductive via, wherein the etching solution comprises a protective agent, and the protective agent comprises amine having multiple active sites.

 7. 	Regarding Claims 14-22, the prior art failed to disclose or reasonably suggest wherein a portion of the seed layer is exposed by the patterned conductive layer; and removing the portion of the seed layer and forming a protection layer on a surface and sidewalls of the first conductive material by using an etching solution, thereby forming a plurality of conductive lines, wherein etching solution comprises a protective agent, and the protective agent comprises polyamine having multiple active sites, wherein during the removing the portion of the seed layer, an etch rate of the first conductive material is less than an etch rate of the seed layer. 

Remarks:
The closest prior arts are Pagaila et al., (US 20090302445 A1), and TOH et al., US 20100013081 A1. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein a portion of the seed layer is exposed by the patterned conductive layer; and removing the portion of the seed layer and forming a protection layer on a surface and sidewalls of the first conductive material by using an etching solution, thereby forming a plurality of conductive lines, wherein etching solution comprises a protective agent, and the protective agent comprises polyamine having multiple active sites, wherein during the removing the portion of the seed layer, an etch rate of the first conductive material is less than an etch rate of the seed layer, as recited in the claim.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899